UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13696 AK STEEL HOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-1401455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9227 Centre Pointe Drive, West Chester, Ohio (Address of principal executive offices) (Zip Code) (513) 425-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 109,992,816shares of common stock (as of October 27, 2010) Table of Contents AK STEEL HOLDING CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations - Three- and Nine-Month Periods Ended September 30, 2010 and 2009 1 Condensed Consolidated Balance Sheets -As of September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows - Nine-Month Periods Ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 48 Signatures 49 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in millions, except per share data) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) Net sales $ Cost of products sold (exclusive of items shown below) Selling and administrative expenses Depreciation Total operating costs Operating profit (loss) ) ) Interest expense Other income (expense) ) Income (loss) before income taxes ) ) ) Income tax provision due to tax law change — — — Income tax provision (benefit) Total income tax provision (benefit) ) ) Net income (loss) Less: Net loss attributable to noncontrolling interests ) Net income (loss) attributable to AK Steel Holding Corporation $ ) $ $ ) $ ) Basic and diluted earnings per share: Net income (loss) attributable to AK Steel Holding Corporation common stockholders $ ) $ $ ) $ ) Common shares and common share equivalents outstanding (weighted average in millions): Basic Diluted Dividends declared and paid per share $ See notes to condensed consolidated financial statements. - 1 - Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in millions) September 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Deferred tax asset, current Other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, net Other Non-current Assets: Investment in AFSG Holdings, Inc. Other investments Goodwill Other intangible assets Deferred tax asset, non-current Other non-currentassets Total Other Non-current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt Current portion of pension and other postretirement benefit obligations Total Current Liabilities Non-current Liabilities: Long-term debt Pension and other postretirement benefit obligations Other non-current liabilities Total Non-current Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders’ Equity: Preferred stock, authorized 25,000,000 shares — — Common stock, authorized 200,000,000 shares of $.01 par value each; issued 2010, 122,817,675 shares, 2009, 121,881,816 shares; outstanding 2010, 109,988,581 shares, 2009, 109,394,455 shares Additional paid-in capital Treasury stock, common shares at cost, 2010, 12,829,094 shares; 2009, 12,487,361 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total AK Steel Holding Corporation Stockholders’ Equity Noncontrolling interest ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ - 2 - Table of Contents The Condensed Consolidated Balance Sheets for September 30, 2010, include the following amounts related to consolidated variable interest entities: Property, Plant and Equipment $ Accumulated depreciation ) Accounts payable Accrued liabilities Other non-current liabilities See notes to condensed consolidated financial statements. - 3 - Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) Nine Months Ended September 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Depreciation Amortization Deferred income taxes ) Contributions to pension trust ) ) Contributions to Middletown retirees VEBA ) ) Pension and other postretirement benefit payments greater than expense ) ) Working capital ) Working capital – Middletown Coke ) Other operating items, net Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital investments ) ) Capital investments – Middletown Coke ) ) Other investing items, net Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt — Redemption of long-term debt ) ) Debt issuance costs ) — Proceeds from exercise of stock options — Purchase of treasury stock ) ) Common stock dividends paid ) ) Advances from noncontrolling interest owner to Middletown Coke Other financing items, net Net cash flows from financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Net cash paid (received) during the period for: Interest, net of capitalized interest $ $ Income taxes ) ) Supplemental disclosure of non-cash investing and financing activities – Issuance of restricted common stock and restricted stock units $ $ Open accounts payable related to Middletown Coke property, plant and equipment purchases — See notes to condensed consolidated financial statements. - 4 - Table of Contents AK STEEL HOLDING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in millions, except per share data, unless otherwise indicated) NOTE 1 - Basis of Presentation In the opinion of the management of AK Steel Holding Corporation (“AK Holding”) and AK Steel Corporation (“AK Steel”, and together with AK Holding, the “Company”), the accompanying condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of September 30, 2010, the results of its operations for the three- and nine-month periods ended September 30, 2010 and 2009, respectively, and its cash flows for the nine-month periods ended September 30, 2010 and 2009, respectively.The results of operations for the nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2009. NOTE 2 - Earnings and Dividends Per Share Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) attributable to AK Holding $ ) $ $ ) $ ) Less: Distributed earnings to common stockholders and holders of certain stock compensationawards Undistributed earnings (losses) $ ) $ $ ) $ ) Common stockholders earnings – basic and diluted: Distributed earnings to common stockholders $ Undistributed earnings (losses) to common stockholders ) ) ) Common stockholders earnings (losses) – basic and diluted $ ) $ $ ) $ ) Common shares outstanding (weighted average in millions): Common shares outstanding for basic earnings per share Effect of dilutive stock-based compensation — — — Common shares outstanding for diluted earnings per share Basic and diluted earnings per share: Distributed earnings $ Undistributed earnings (losses) Basic and diluted earnings (losses) per share $ ) $ $ ) $ ) Potentially issuable common shares (in millions) excluded from earnings per share calculation due to anti-dilutive effect Earnings per share (“EPS”) is calculated utilizing the “two-class” method by dividing the sum of distributed earnings to common stockholders and undistributed earnings allocated to common stockholders by the weighted average number of common shares outstanding during the period.In applying the “two-class” method, undistributed earnings are allocated to both common shares and participating securities.The restricted stock granted by AK Holding is entitled to dividends and meets the criteria of a participating security. - 5 - Table of Contents The following table lists the dates thus far in 2010 on which the Company announced that its Board of Directors declared a quarterly cash dividend of $0.05 per share of common stock, the record dates for determining stockholders of record and the payment dates for the quarterly cash dividend. 2 Announcement Date Record Date Payment Date Per Share January 25, 2010 February 12, 2010 March 10, 2010 $ April 20, 2010 May 14, 2010 June 10, 2010 $ July 27, 2010 August 13, 2010 September 10, 2010 $ October 26, 2010 November 12, 2010 December 10, 2010 $ NOTE 3 - Inventories Inventories are valued at the lower of cost or market.The cost of the majority of inventories is measured on the last in, first out (LIFO) method.Other inventories are measured principally at average cost. September 30, December 31, Finished and semi-finished $ $ Raw materials Total cost Adjustment to state inventories at LIFO value ) ) Net inventories $ $ Inventory values include a value attributable to iron ore.For purposes of its second quarter 2010 financial results, and based upon the facts and circumstances known at that time, the Company used an estimated 65% increase from the 2009 benchmark price.The Company has now reached agreement on 2010 iron ore pricing with all three of its primary iron ore suppliers at a price above the previously estimated 65% increase. The above inventory values attributable to iron ore reflect such higher pricing. To the extent the Company did not recognize the full 2010 price increase in the first and second quarters, it recognized as an expense in the third quarter the incremental amount of the increase that is attributable to its first and second quarter sales and the related LIFO impact.Accordingly, the Company’s third quarter 2010 financial results reflectthe total year-to-date impact of the higher iron ore prices, including the incremental amount related to the first half, which increased the Company’s third quarter 2010operating lossby approximately $76.0. NOTE 4 - Pension and Other Postretirement Benefits The Company provides noncontributory pension and various healthcare and life insurance benefits to most employees and retirees.The pension plan is not fully funded.Through the first nine months of 2010 the Company has contributed $110.0 to the qualified pension plan trust, which satisfies the Company’s minimum required contribution for 2010.Of this total, $75.0 was contributed in the first quarter of 2010 and $35.0 was contributed in the second quarter of 2010.During the first nine months of 2009, the Company made $210.0 in aggregate contributions to the qualified pension plan trust. - 6 - Table of Contents Net periodic benefit costs for pension and other postretirement benefits were as follows: Three Months Ended Nine Months Ended September 30, September 30, Pension Benefits Service cost $ Interest cost Expected return on assets ) Amortization of prior service cost Amortization of loss Net periodic benefit cost $ Other Postretirement Benefits Service cost $ Interest cost Amortization of prior service credit ) Amortization of gain ) Net periodic benefit cost (income) $ ) $ ) $ ) $ ) The decrease in “Net periodic benefit cost” for Pension Benefits for the three and nine months ended September 30, 2010 was principally caused by a reduction in interest cost and an increased return on assets because of a higher base.The reduction in interest cost was principally the result of lower discount rates.The increased return on assets was principally due to a higher market value of assets at December 31, 2009 compared to December 31, 2008. The increase in “Net periodic benefit income” for Other Postretirement Benefits for the three and nine months ended September 30, 2010, was principally caused by a reduction in interest cost as a result of a lower discount rate and lower other postretirement benefit obligations. The “Amortization of gain” for Other Postretirement Benefits was decreased by $0.4 and $1.2, respectively, in the three and nine month periods ended September 30, 2010, as a result of a preliminary injunction issued on January 29, 2010, in a case filed by three former hourly workers retired from the Company’s Butler Works.The preliminary injunction bars the Company from effecting any further benefit reductions or new healthcare charges for Butler Works retirees pending final judgment in the case.A further discussion of the case and the injunction can be found in Note 9. The total projected future benefit obligation of the Company with respect to payments for healthcare benefits to the Company’s retirees is accounted for as “Pension and other postretirement benefit obligations” on the Company’s Condensed Consolidated Balance Sheets.The net amount of the liability recognized by the Company, as of September 30, 2010, for future payment of such benefit obligations was approximately $0.8 billion, compared to approximately $0.9 billion at December 31, 2009. As a result of the enactment of the Patient Protection and Affordable Care Act and the subsequent enactment of the Health Care and Education Reconciliation Act of 2010 (collectively, the “Health Care Acts”), the Company recorded a non-cash charge of $25.3 in the first quarter of 2010.The charge was due to a reduction in the value of the Company’s deferred tax asset as a result of a change to the tax treatment associated with Medicare Part D reimbursements.The Company expects to continue to receive Medicare Part D reimbursements notwithstanding passage of the Health Care Acts. Under its method of accounting for pension and other postretirement benefit plans, the Company recognizes into income (loss), as a fourth quarter adjustment, any unrecognized actuarial gains and losses that exceed 10% of the larger of projected benefit obligations or plan assets (the “corridor”).The Company does not anticipate a fourth quarter 2010 corridor charge related to its other postretirement benefit plans.However, the Company does anticipate such a corridor charge with respect to its pension plans.Based on current assumptions for prevailing interest rates the Company currently believes that its pension corridor charge in the fourth quarter of 2010 likely will be significant.However, because factors influencing the determination of plan assets and plan liabilities fluctuate significantly, the Company cannot yet determine with certainty the actual amount of this non-cash fourth quarter corridor charge related to its pension plans. - 7 - Table of Contents NOTE 5 - Share-based Compensation AK Holding’s Stock Incentive Plan (the “SIP”) permits the granting of nonqualified stock option, restricted stock, performance share and restricted stock unit (“RSUs”) awards to Directors, officers and other employees of the Company.At AK Holding’s 2010 Annual Meeting of Stockholders (the “Annual Meeting”), the stockholders approved, among other items, an increase of three million shares in the aggregate maximum number of shares issuable under the SIP to a total of 19 million shares and an extension of the period during which equity grants may be made under the SIP through December 31, 2019.The shares that are issued as the result of these grants will be newly issued shares.On August 5, 2010, the Company filed a Registration Statement on Form S-8 with the Securities and Exchange Commission registering the new shares approved at the Annual Meeting.At the Annual Meeting, the stockholders also re-approved the material terms of the performance goals under the SIP, thereby enabling AK Holding to maintain the tax deductibility of performance-based equity compensation pursuant to Section 162(m) of the Internal Revenue Code. With respect to stock options, the exercise price of each option may not be less than the market price of the Company’s common stock on the date of the grant.The Company has not had, and does not have, a policy or practice of repricing stock options to lower the price at which such option is exercisable.Stock options have a maximum term of ten years and may not be exercised earlier than six months following the date of grant or such other term as may be specified in the award agreement.Stock options granted to officers and key managers vest and become exercisable in three equal installments on the first, second and third anniversaries of the grant date. Performance shares vest after a three-year period.Though a target number of performance shares is awarded on the grant date, the total number of performance shares issued to the participant upon vesting is based on two equally-rated metrics: (i) the Company’s share performance compared to a prescribed compounded annual growth rate and (ii) the Company’s total share return compared to Standard and Poor’s MidCap 400 index. Restricted stock awards granted to officers and key managers on or prior to December 31, 2006, were awarded on terms pursuant to which 25% of the shares covered by the award vest two years after the date of the award and an additional 25% vest on the third, fourth and fifth anniversaries of the date of the award.Restricted stock awards granted to officers and key managers after December 31, 2006, ordinarily are awarded on terms pursuant to which the shares covered by the award vest ratably on the first, second and third anniversaries of the grant.However, in connection with the promotion of three existing Named Executive Officers, on May 26, 2010, the Company granted restricted stock to each of them that will fully vest on the third anniversary of the grant date.The reason for the change from the normal three-year step vesting of one third of the shares each year to “cliff” vesting of all of the shares at the end of a three-year period was to encourage the long term employment with the Company of each of these Named Executive Officers. Since October 2008, the equity-based compensation granted to Directors has changed from a combination of stock options and restricted stock to being comprised entirely of RSUs.Before October 2008, Directors were granted restricted stock as the equity component of their compensation. On October 16, 2008, the Board amended the SIP to allow RSUs to be granted to non-employee Directors in lieu of restricted stock as the equity component of a Director’s compensation.In addition, the Board of Directors permitted each Director a one-time election to convert all of his or her existing restricted stock to RSUs.To the extent not so converted, restricted stock issued to a Director prior to October 16, 2008, vested at the end of the Director’s full tenure on the Board.New grants of RSUs vest immediately upon grant, but are not settled (i.e., paid out) until one year after the date of the grant, unless deferred settlement is elected as described below.Directors also formerly were granted stock options that vested and became exercisable after one year.On July 16, 2009, the Board, upon its outside compensation consultant’s recommendation, revised the Director compensation program to replace the grants of stock options, which non-employee Directors previously received upon election to the Board and at five-year intervals thereafter, with ongoing quarterly awards of RSUs.This change did not affect the vesting of stock options granted to Directors prior to July 16, 2009.On July 22, 2010, the Board revised the equity component of its annual Board retainer fee such that the annual value of RSUs received by each director increased from eighty thousand dollars to ninety thousand dollars. RSUs resulting from restricted stock converted by Directors vested and were settled as of the date of the AK Holding 2009 Annual Meeting of Stockholders, subject also to a deferred settlement election.Directors have the option to defer settlement of their RSUs until six months following termination of their service on the Board.If a Director - 8 - Table of Contents elects this deferral option, he or she also may elect to take distribution of the shares upon settlement in a single distribution or in annual installments not to exceed fifteen years. The Company’s estimate of fair value of options granted under the Company’s SIP is calculated as of the date of grant using the Black-Scholes option valuation model with the following weighted-average assumptions: Three Months Ended Nine Months Ended September 30, September 30, 2009 (a) Expected volatility 65.8% – 72.6% — 61.8% – 77.7% 81.1% – 90.8% Weighted-average volatility 68.79% — 66.00% 82.56% Expected term (in years) 2.8 – 4.8 — 2.8 – 6.3 2.8 – 6.3 Risk-free interest rate 1.02% – 1.38% — 1.02% – 2.89% 1.05% – 1.84% Dividend yield 1.34% — 0.93% 2.19% (a)No grants in the period The Company uses a straight-line method for amortizing the value of the share-based payments.The Company uses historical data regarding stock option exercise behaviors to estimate the expected life of options granted based on the period of time that options granted are expected to be outstanding.The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant.The expected volatility is based on historical volatility for a period equal to the stock option’s expected life.The expected dividend yield is based on the Company’s historical dividend payments.The Company’s estimate assumes that 5% of the options issued will be forfeited. A summary of option activity under the Company’s SIP for the nine months ended September 30, 2010, is presented below: Stock Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at December 31, 2009 $ Granted Exercised ) Cancelled ) Outstanding at September 30, 2010 $ 7.1 yrs $ Expected to vest at September 30, 2010 $ 8.5 yrs $ Exercisable at September 30, 2010 $ 6.1 yrs $ The following table summarizes information about stock option value for the relevant periods: Three Months Ended Nine Months Ended September 30, September 30, Weighted-average grant-date fair value per share of options granted $ (a) $ $ Total intrinsic value of options exercised (c) (b) $ $ $ (a) No options granted (b) No options exercised (c) Based upon the average market price during the period - 9 - Table of Contents The following table summarizes information about stock options outstanding and exercisable at September 30, 2010: Options Outstanding Options Exercisable Range of Exercise Prices Outstanding Weighted Average Remaining Contractual Life Weighted Average Exercise Price Exercisable Weighted Average Exercise Price $ to $ 5.2 yrs. $ $ $ to $ 7.9 yrs. $ to $ 5.5 yrs. $ to $ 6.1 yrs. $ to $ 8.3 yrs. The following table lists performance shares granted by the Company in the relevant periods: Nine Months Ended September 30, Performance shares granted Three-year performance period end date December 31, 2012 December 31, 2011 Share-based compensation expense includes expense for both nonqualified stock options and performance shares granted from the SIP.The following table summarizes information about share-based compensation expense, which the Company has estimated will be $8.7 for 2010: Three Months Ended Nine Months Ended September 30, 2010 September 30, 2010 Pre-tax share-based compensation expense $ $ After-tax share-based compensation expense A summary of the activity for non-vested restricted stock awards as of September 30, 2010, and changes during the nine-month period is presented below: Restricted Stock Awards Shares Weighted Average Grant Date Fair Value Outstanding at December 31, 2009 $ Granted Vested ) Cancelled ) Outstanding at September 30, 2010 $ - 10 - Table of Contents The following table summarizes information on common stock compensation expense related to restricted stock awards granted under the Company’s SIP and stock compensation expense related to RSUs awarded to Directors for the relevant periods: Three Months Ended Nine Months Ended September 30, September 30, Common stock compensation expense related to restricted stock awards granted under the Company’s SIP $ Common stock compensation expense related to restricted stock awards granted under the Company’s SIP after tax Stock compensation expense related to RSUs awarded to Directors Stock compensation expense related to RSUs awarded to Directors after tax As of September 30, 2010, there were $5.0 of total unrecognized compensation costs related to non-vested share-based compensation awards granted under the SIP, which costs are expected to be recognized over a weighted average period of 1.8 years. NOTE 6 - Long-term Debt and Other Financing On May 11, 2010, AK Steel issued $400.0 of 7 5/8% Senior Notes due 2020 (the “2020 Notes”).The issuance generated net proceeds of $392.0 after underwriting fees.AK Holding, of which AK Steel is a wholly-owned subsidiary, fully and unconditionally, jointly and severally, guarantees the payment of interest, principal and premium, if any, on the 2020 Notes.In April 2010, AK Steel commenced a cash tender offer and consent solicitation (the “Tender Offer”) for all of the approximately $504.0 in aggregate principal amount of outstanding 7 3/4% Senior Notes due 2012 (the “Old Notes”).At the expiration of the Tender Offer on May 21, 2010, AK Steel accepted $321.2 in aggregate principal amount of Old Notes tendered by holders.The aggregate amount paid by the Company to consummate the Tender Offer for the Old Notes was approximately $332.8, an amount equal to 100% of the principal amount of the tendered Old Notes, plus interest accrued to the Tender Offer’s expiration and a redemption premium of approximately $1.5 associated with the tendering noteholders’ acceptance of the accompanying consent solicitation.The redemption premium was recorded in other income (expense) on the Company’s Condensed Consolidated Statements of Operations. In addition, on May 12, 2010, pursuant to the terms of the indenture governing the Old Notes, AK Steel called for the redemption of all the approximately $182.8 in aggregate principal amount of Old Notes that remained outstanding after the expiration of the Tender Offer.The aggregate redemption price for the Old Notes was approximately $189.9, an amount equal to 100% of the principal amount of the outstanding Old Notes, plus interest accrued to the redemption date,June 15, 2010.The proceeds from the issuance of the 2020 Notes along with cash on hand were used to retire the Old Notes. The respective aggregate amounts utilized for retiring the Old Notes through the Tender Offer and redemption, as paid towards the Old Notes’ principal and accrued but unpaid interest, as well as the redemption premium paid to holders for acceptance of the consent solicitation, were as follows: Principal Interest Premium Total Tender Offer $ Redemption — Total Old Notes $ As a result of the Tender Offer and redemption transactions, on June 15, 2010, AK Steel and the guarantors (which are discussed in the immediately following paragraph) of the Old Notes retired all of the approximately $504.0 in aggregate principal amount of Old Notes outstanding and satisfied and discharged their obligations under the indentures that governed the Old Notes. In connection with the issuance of the 2020 Notes, AK Steel and AK Holding entered into new indentures governing the 2020 Notes.Under the terms of the prior indentures governing the Old Notes, AK Steel’s parent company, AK - 11 - Table of Contents Holding, as well as AKS Investments, Inc. and AK Tube LLC, which are direct and indirect wholly-owned subsidiaries, respectively, of AK Steel, had fully and unconditionally, jointly and severally, guaranteed the payment of interest, principal and premium, if any, on the Old Notes.Under the terms of the new indentures, AK Holding currently is the sole guarantor of the 2020 Notes. At any time prior to May15, 2015, AK Steel may redeem the 2020 Notes, in whole or in part, at a redemption price equal to 100% of the principal amount, plus a “make-whole” premium calculated in accordance with the indentures governing the 2020 Notes and accrued and unpaid interest.In addition, AK Steel may redeem the 2020 Notes, in whole or in part, at any time on or after May15, 2015, at the redemption price for such notes set forth below as a percentage of the face amount, plus accrued and unpaid interest to the redemption date, if redeemed during the twelve-month period commencing on May15 of the years indicated below: Year Redemption Price 103.813% 102.542% 101.271% 2018 or thereafter 100.000% During 2009, and prior to the Tender Offer and redemption transactions described above, the Company repurchased $26.4 in aggregate principal amount of the Old Notes with cash payments totaling $22.8.In connection with these repurchases, the Company recorded non-cash, pre-tax gains of approximately $3.6.The repurchases were funded from the Company’s existing cash balances. The following table summarizes the fair value of the Company’s long-term debt, including current maturities for the relevant periods: September 30, 2010 December 31, 2009 Fair value of long-term debt, including current maturities $ $ The fair value estimate was based on financial market information available to management at the measurement date.Management is not aware of any significant factors that would materially alter this estimate since that date.The carrying value of the Company’s financial instruments does not differ materially from their estimated fair value at September 30, 2010, and the end of 2009. The 2020 Notes’ indentures include restrictive covenants, but these covenants are significantly less restrictive than the covenants contained in the indentures for the Old Notes.The covenants relating to the 2020 Notes include customary restrictions on (a) the incurrence of additional debt by certain AK Steel subsidiaries, (b) the incurrence of liens by AK Steel and AK Holding’s other subsidiaries, (c) the amount of sale/leaseback transactions, and (d) the ability of AK Steel and AK Holding to merge or consolidate with other entities or to sell, lease or transfer all or substantially all of the assets of the AK Steel and AK Holding to another entity.The 2020 Notes also contain customary events of default. The Company’s $850.0 five-year revolving credit facility is secured by the Company’s product inventory and accounts receivable and contains restrictions on, among other things, distributions and dividends, acquisitions and investments, indebtedness, liens and affiliate transactions.The Credit Facility expires in February 2012.The Company does not expect any of these restrictions to affect or limit its ability to conduct its business in the ordinary course.In addition, the facility requires maintenance of a minimum fixed charge coverage ratio of one to one if availability under the facility is less than $125.0. As of the filing date of this Quarterly Report, the Company is in compliance with all of the 2020 Notes’ covenants and the Credit Facility covenants. NOTE 7 - Income Taxes Income taxes recorded through September 30, 2010, have been estimated based on year-to-date income and projected results for the full year.The amounts recorded reflect the provisions of ASC Topic 740, “Accounting for Uncertainty in Income Taxes”, which clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial - 12 - Table of Contents statements and prescribes standards for the recognition and measurement of tax positions taken or expected to be taken on a tax return. As a result of the enactment of the Patient Protection and Affordable Care Act and the subsequent enactment of the Health Care and Education Reconciliation Act of 2010, the Company recorded a non-cash charge of $25.3 in the first quarter of 2010.The charge was due to a reduction in the value of the Company’s deferred tax asset as a result of a change to the tax treatment associated with Medicare Part D reimbursements. NOTE 8 - Comprehensive Income (Loss) Comprehensive income (loss), net of tax, is as follows: Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) attributable to AK Holding $ ) $ $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation gain (loss) ) Derivative instrument hedges, mark to market: Gain (loss) arising in period ) ) ) Less: Reclassification of (gain) loss included in net income Unrealized holding gains (losses) on securities Unrealized holding gains (losses) arising during period Less: Reclassification of losses included in net income — — — Pension and OPEB adjustment ) Comprehensive income (loss) $ ) $ $ ) $ ) A deferred tax rate of approximately 38.0% was applied to derivative instrument hedges, unrealized gains and losses and the pension and OPEB adjustment. Accumulated other comprehensive income, net of tax, is as follows: September 30, December 31, Foreign currency translation $ $ Derivative instrument hedges ) ) Unrealized loss on investments ) ) Employee benefit liability Accumulated other comprehensive income $ $ NOTE 9 - Environmental and Legal Contingencies Environmental Contingencies: Domestic steel producers, including AK Steel, are subject to stringent federal, state and local laws and regulations relating to the protection of human health and the environment.Over the past fiscal three years, the Company has expended the following for environmental-related capital investments and environmental compliance: Years Ended December 31, Environmental-related capital investments $ $ $ Environmental compliance costs AK Steel and its predecessors have been conducting steel manufacturing and related operations since the year 1900.Although the Company believes its operating practices have been consistent with prevailing industry standards during this time, hazardous materials may have been released in the past at one or more operating sites or third-party sites, including operating sites that the Company no longer owns.The Company has estimated potential remediation expenditures for those sites where future remediation efforts are probable based on identified conditions, regulatory requirements or contractual obligations arising from the sale of a business or facility.The table below summarizes - 13 - Table of Contents liabilities recorded on the Company’s Condensed Consolidated Balance Sheets for estimated probable costs relating to environmental matters: September 30, December 31, Accrued liabilities $ $ Other non-current liabilities In general, the material components of these accruals include the costs associated with investigations, delineations, risk assessments, remedial work, governmental response and oversight costs, site monitoring, and preparation of reports to the appropriate environmental agencies. The ultimate costs to the Company with respect to each site cannot be predicted with certainty because of the evolving nature of the investigation and remediation process.Rather, to develop the estimates of the probable costs, the Company must make certain assumptions.The most significant of these assumptions relate to the nature and scope of the work which will be necessary to investigate and remediate a particular site and the cost of that work.Other significant assumptions include the cleanup technology which will be used, whether and to what extent any other parties will participate in paying the investigation and remediation costs, reimbursement of governmental agency past response and future oversight costs, and the reaction of the governing environmental agencies to the proposed work plans.Costs of future expenditures are not discounted to their present value.The Company does not believe that there is a reasonable possibility that a loss or losses exceeding the amounts accrued will be incurred in connection with the environmental matters discussed below that would, either individually or in the aggregate, have a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows.However, since amounts recognized in the financial statements in accordance with accounting principles generally accepted in the United States excludepotential lossesthat are not probable or that may not be currently estimable, the ultimate costs of these environmental proceedings may be higher than those currently recorded in the Company’s consolidated financial statements. Except as expressly noted below, management does not currently anticipate any material impact on the Company’s recurring operating costs or future profitability as a result of its compliance with current environmental regulations.Moreover, because all domestic steel producers operate under the same set of federal environmental regulations, management believes that the Company is not disadvantaged relative to its domestic competitors by its need to comply with these regulations.However, some foreign competitors may benefit from less stringent environmental requirements in the countries in which they produce, resulting in lower compliance costs and providing those foreign competitors with a cost advantage on their products. Pursuant to the Resource Conservation and Recovery Act (“RCRA”), which governs the treatment, handling and disposal of hazardous waste, the EPA and authorized state environmental agencies may conduct inspections of RCRA regulated facilities to identify areas where there have been releases of hazardous waste or hazardous constituents into the environment and may order the facilities to take corrective action to remediate such releases.AK Steel’s major steelmaking facilities are subject to RCRA inspections by environmental regulators.While the Company cannot predict the future actions of these regulators, it is possible that they may identify conditions in future inspections of these facilities which they believe require corrective action. Under authority conferred by the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), the EPA and state environmental authorities have conducted site investigations at certain of AK Steel’s facilities and other third-party facilities, portions of which previously may have been used for disposal of materials that are currently subject to regulation.The results of these investigations are still pending, and AK Steel could be directed to expend funds for remedial activities at the former disposal areas.Because of the uncertain status of these investigations, however, the Company cannot reliably predict whether or when such expenditures might be required, their magnitude or the timeframe during which these potential costs would be incurred. As previously reported, on July 27, 2001, AK Steel received a Special Notice Letter from the EPA requesting that AK Steel agree to conduct a Remedial Investigation/Feasibility Study (“RI/FS”) and enter into an administrative order on consent pursuant to Section 122 of CERCLA regarding the former Hamilton Plant located in New Miami, Ohio.The Hamilton Plant ceased operations in 1990, and all of its former structures have been demolished and removed.Although AK Steel did not believe that a site-wide RI/FS was necessary or appropriate, in April 2002, it entered into a mutually agreed-upon administrative order on consent to perform such an investigation and study of the Hamilton - 14 - Table of Contents Plant site.The site-wide investigation portion of the RI/FS has been submitted.The study portion is projected to be completed in 2011 pending approval of the investigation results.AK Steel currently has accrued $0.7 for the remaining cost of the RI/FS.Until the RI/FS is completed, AK Steel cannot reliably estimate the additional costs, if any, associated with any potentially required remediation of the site or the timeframe during which these potential costs would be incurred. On September 30, 1998, AK Steel’s predecessor, Armco, Inc., received an order from the EPA under Section 3013 of RCRA requiring it to develop a plan for investigation of eight areas of Mansfield Works that allegedly could be sources of contamination.A site investigation began in November 2000 and is continuing.AK Steel cannot reliably estimate at this time how long it will take to complete this site investigation.AK Steel currently has accrued approximately $2.1 for the projected cost of the study and remediation at Mansfield Works.Until the site investigation is completed, AK Steel cannot reliably estimate the additional costs, if any, associated with any potentially required remediation of the site or the timeframe during which these potential costs would be incurred. On October 9, 2002, AK Steel received an order from the EPA under Section 3013 of RCRA requiring it to develop a plan for investigation of several areas of Zanesville Works that allegedly could be sources of contamination.A site investigation began in early 2003 and is continuing.AK Steel estimates that it will take approximately one more year to complete this site investigation.AK Steel currently has accrued approximately $1.0 for the projected cost of the study and remediation at Zanesville Works.Until the site investigation is completed, AK Steel cannot reliably estimate the additional costs, if any, associated with any potentially required remediation of the site or the timeframe during which these potential costs would be incurred. On November 26, 2004, Ohio EPA issued a Notice of Violation (“NOV”) for alleged waste violations associated with an acid leak at AK Steel’s Coshocton Works.In November 2007, Ohio EPA and AK Steel reached an agreement to resolve this NOV.Pursuant to that agreement, AK Steel implemented an inspection program, initiated an investigation of the area where the acid leak occurred, submitted a closure plan and upon approval from Ohio EPA, will implement that closure plan.Also, as part of the agreement, AK Steel paid a civil penalty of twenty-eight thousand dollars and funded a supplemental environmental project in the amount of seven thousand dollars.Until the investigation is completed and a closure plan is approved, AK Steel cannot reliably estimate the costs associated with closure or the timeframe during which the closure costs will be incurred. On December 20, 2006, Ohio EPA issued an NOV with respect to two electric arc furnaces at AK Steel’s Mansfield Works alleging failure of the Title V stack tests with respect to several air pollutants.The Company has worked with Ohio EPA in an attempt to resolve this NOV. In that regard, Ohio EPA has issued to the Mansfield Works a new air permit that addresses the issues identified in the NOV. The Company cannot be certain, however, that Ohio EPA will not seek further remedies. If further remedies are sought, the Company will evaluate the underlying claims at that time and will either seek to resolve them through settlement or will contest them.The Company cannot reliably estimate at this time whether any such additional remedies will be sought or, if they are sought, whether it will seek to settle them or contest them. On July 23, 2007, and on December 9, 2008, the EPA issued NOVs with respect to the Coke Plant at AK Steel’s Ashland Works alleging violations of pushing and combustion stack limits.The Company is investigating these claims and is working with the EPA to attempt to resolve them through the negotiation of a Consent Decree.AK Steel believes it will reach a settlement in this matter, but it cannot be certain that a settlement will be reached and cannot reliably estimate at this time how long it will take to reach a settlement or what its terms might be.Until it has reached a settlement with the EPA or the claims that are the subject of the NOV are otherwise resolved, AK Steel cannot reliably estimate the costs, if any, associated with any potentially required operational changes at the batteries or the timeframe over which any potential costs would be incurred.Depending upon the final terms of the Consent Decree and the nature and scope of operations, however, those costs could be in excess of $50.0 over several years.AK Steel will vigorously contest any claims which cannot be resolved through a settlement. AK Steel previously reported that it has been negotiating with the Pennsylvania Department of Environmental Protection (“PADEP”) to resolve an alleged unpermitted discharge of wastewater from the closed Hillside Landfill at the former Ambridge Works.AK Steel has reached a settlement in this matter and on July 15, 2009, the parties entered into a Consent Order and Agreement (the “Consent Order”) to memorialize that settlement.Under the terms of the Consent Order, AK Steel will implement various corrective actions, including an investigation of the area where activities were conducted regarding the landfill, submission of a plan to collect and treat surface waters and seep discharges, and upon approval from PADEP, implementation of that plan.Also, as part of the Consent Order, AK - 15 - Table of Contents Steel paid a civil penalty of five hundred twenty-five thousand dollars.AK Steel anticipates that the cost associated with this matter will be approximately $2.9 in capital costs and $0.9 in expenses.The Company has accrued the $0.9 for anticipated expenses associated with this matter. In addition to the foregoing matters, AK Steel is or may be involved in proceedings with various regulatory authorities that may require AK Steel to pay fines, comply with more rigorous standards or other requirements or incur capital and operating expenses for environmental compliance.Management believes that the ultimate disposition of the foregoing proceedings will not have, individually or in the aggregate, a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows. Legal Contingencies:In addition to the environmental matters discussed above and the items addressed below, there are various claims pending against AK Steel and its subsidiaries involving product liability, commercial, employee benefits and other matters arising in the ordinary course of business.Unless otherwise noted, in management’s opinion, the ultimate liability resulting from all of these claims, individually and in the aggregate, should not have a material adverse effect on the Company’s consolidated financial position, results of operations or cash flows. As previously reported, on June 29, 2000, the United States filed a complaint on behalf of the EPA against AK Steel in the U.S. District Court for the Southern District of Ohio (the “Court”), Case No. C-1-00530, for alleged violations of the Clean Air Act, the Clean Water Act and the RCRA at the Middletown Works.Subsequently, the State of Ohio, the Sierra Club and the National Resources Defense Council intervened.On April 3, 2006, a proposed Consent Decree in Partial Resolution of Pending Claims (the “Consent Decree”), executed by all parties, was lodged with the Court.After a 30-day notice period, the Consent Decree was entered by the Court on May 15, 2006.In accordance with the Consent Decree, the Company is in the process of implementing certain RCRA corrective action interim measures to address polychlorinated biphenyls (“PCBs”) in sediments and soils relating to Dicks Creek and certain other specified surface waters, adjacent floodplain areas, and other previously identified geographic areas. The Company also will undertake a comprehensive RCRA facility investigation at its Middletown Works and, as appropriate, complete a corrective measures study. Under the Consent Decree, the Company paid a civil penalty of $0.46 and agreed to perform a supplemental environmental project to remove ozone-depleting refrigerants from certain equipment at an estimated cost of $0.85.The Company has completed performance of the supplemental environmental project, and the project has been approved by the EPA.The Company has completed a significant portion of the remedial activity at Dicks Creek which was planned for 2010.The Company anticipates that the cost of the remaining remedial work required under the Consent Decree will be approximately $15.8, consisting of approximately $2.2 in capital investments and $13.6 in expenses.The Company has accrued the $13.6 for anticipated expenses associated with this project. Additional work will be performed to more definitively delineate the remaining soils and sediments which will need to be removed under the Consent Decree.Until that process is complete, the Company cannot reliably determine whether the actual cost of the work required under the Consent Decree will exceed the amount presently accrued.If there are additional costs, the Company does not anticipate at this time that they will have a material financial impact on the Company.The Company currently estimates that the remaining work will be completed in 2012, but that estimated timeframe is subject to the potential for delays, such as due to work plan approval delays, adverse weather conditions, and/or unanticipated soil or sediment conditions. As previously reported, since 1990, AK Steel (or its predecessor, Armco Inc.) has been named as a defendant in numerous lawsuits alleging personal injury as a result of exposure to asbestos.As of December 31, 2009, there were approximately 426 such lawsuits pending against AK Steel.The great majority of these lawsuits have been filed on behalf of people who claim to have been exposed to asbestos while visiting the premises of a current or former AK Steel facility.Approximately 40% of these premises suits arise out of claims of exposure at a facility in Houston, Texas that has been closed since 1984.When such an asbestos lawsuit initially is filed, the complaint typically does not include a specific dollar claim for damages.Only 130 of the 426 cases pending at December 31, 2009, in which AK Steel is a defendant, include specific dollar claims for damages in the filed complaints.Those 130 cases involve a total of 2,489 plaintiffs and 17,089 defendants.In these cases, the complaint typically includes a monetary claim for compensatory damages and a separate monetary claim in an equal amount for punitive damages, and does not attempt to allocate the total monetary claim among the various defendants.For example, 119 of the 130 cases involve claims of $0.2 or less, six involve claims of between $0.2 and $5.0, two involve claims of between $5.0 and $15.0, and three involve claims of $20.0.In each case, the amount described is per plaintiff against all of the defendants, collectively.Thus, it usually is not possible at the outset of a case to determine the specific dollar amount of a claim against AK Steel.In fact, it usually is not even possible at the outset to determine which of the plaintiffs actually will pursue a claim against AK Steel.Typically, that can only be determined through written interrogatories or other discovery after a case has been filed.Thus, in a case involving multiple plaintiffs and multiple defendants, AK Steel initially only - 16 - Table of Contents accounts for the lawsuit as one claim against it.After AK Steel has determined through discovery whether a particular plaintiff will pursue a claim against it, it makes an appropriate adjustment to statistically account for that specific claim.It has been AK Steel’s experience to date that only a small percentage of asbestos plaintiffs ultimately identify AK Steel as a target defendant from whom they actually seek damages and most of these claims ultimately are either dismissed or settled for a small fraction of the damages initially claimed.Set forth below is a chart showing the number of new claims filed (accounted for as described above), the number of pending claims disposed of (i.e., settled or otherwise dismissed), and the approximate net amount of dollars paid on behalf of AK Steel in settlement of asbestos-related claims in 2009 and 2008. New Claims Filed 41 Pending Claims Disposed Of 39 Total Amount Paid in Settlements $ $ Since the onset of asbestos claims against AK Steel in 1990, five asbestos claims against it have proceeded to trial in four separate cases.All five concluded with a verdict in favor of AK Steel.AK Steel intends to continue its practice of vigorously defending the asbestos claims asserted against it.Based upon its present knowledge, and the factors set forth above, AK Steel believes it is unlikely that the resolution in the aggregate of the asbestos claims against AK Steel will have a materially adverse effect on the Company’s consolidated results of operations, cash flows or financial condition.However, predictions as to the outcome of pending litigation, particularly claims alleging asbestos exposure, are subject to substantial uncertainties.These uncertainties include (1) the significantly variable rate at which new claims may be filed, (2) the impact of bankruptcies of other companies currently or historically defending asbestos claims, (3) the uncertainties surrounding the litigation process from jurisdiction to jurisdiction and from case to case, (4) the type and severity of the disease alleged to be suffered by each claimant, and (5) the potential for enactment of legislation affecting asbestos litigation. As previously reported, on January 2, 2002, John D. West, a former employee, filed a class action in the United States District Court for the Southern District of Ohio against the AK Steel Corporation Retirement Accumulation Pension Plan, or AK RAPP, and the AK Steel Corporation Benefit Plans Administrative Committee.Mr. West claimed that the method used under the AK RAPP to determine lump sum distributions does not comply with the Employment Retirement Income Security Act of 1974 (“ERISA”) and resulted in underpayment of benefits to him and the other class members.The District Court ruled in favor of the plaintiff class and on March 29, 2006, entered an amended final judgment against the defendants in the amount of $37.6 in damages and $7.3 in prejudgment interest, for a total of approximately $44.9, with post judgment interest accruing at the rate of 4.7% per annum until paid.The defendants appealed, but their appeals ultimately were unsuccessful.Pursuant to an agreed order, on April 1, 2009, defendants paid the sum of approximately $51.5 into a court-approved interest bearing account. The funds used to make this payment were from the AK Steel Master Pension Trust (the “Trust”).The payment ended defendants’ liability to the class members pursuant to the judgment in this matter, including with respect to interest which accrues on the judgment. It did not, however, resolve defendants’ liability with respect to a claim for attorneys’ fees by plaintiffs’ counsel.On August 31, 2009, the court granted a motion filed by plaintiffs’ counsel for a statutory award of fees, awarding fees in the approximate amount of $1.4.The court denied a motion that sought a separate award of fees in the amount of 28% of the funds already paid into the court.On September 15, 2009, plaintiffs’ counsel filed a motion to amend the order granting an award of attorneys’ fees.On November 18, 2009, the Court issued an order directing distribution to the class members in the amount of approximately $51.3.This amount is part of the approximately $51.5 previously paid from the Trust to a court-approved interest bearing account (the difference between the amounts representing Court-approved payments to the Fund Administrator).On December 16, 2009, the Court denied plaintiffs’ motion to amend the order granting an award of attorneys’ fees, leaving intact the August 31, 2009 award of approximately $1.4.No appeal of the December 16 order was filed and in January 2010 the approximately $1.4 in attorneys’ fees were paid to class counsel, concluding the Company’s obligations with respect to this litigation.On June 22, 2010, the Court issued an order directing certain funds be returned to the Trust because such funds had not been claimed by class members.Pursuant to the order, on July 9, 2010, $0.2 was returned to the Trust.On August 25, 2010, plaintiffs filed an unopposed motion to return an additional amount of approximately $0.1 to the Trust consisting of interest earned by, and taxes refunded to, the fund and not designated for disbursement to class members.The Court granted the motion and on September 8, 2010 approximately $0.1 was returned to the Trust, leaving the Fund Administrator holding no funds with respect to this action.On August 25, 2010, plaintiffs filed a motion seeking, and the Court granted an additional award of attorneys’ fees to plaintiffs’ counsel in the amount of $0.1.This amount represented work done by plaintiffs’ counsel in connection with administration of the Fund and disbursements to class members.This amount was paid to plaintiffs’ counsel on September 1, 2010.Such payments should conclude the - 17 - Table of Contents activity in this litigation and resolve completely defendants’ liability in connection with this litigation.Additional litigation has been filed, however, on behalf of other retirees who were excluded from the class based upon prior releases provided to the Company.See discussion of Schumacher litigation filed on October 20, 2009, in the next paragraph. As previously reported, on October 20, 2009, William Schumacher filed a purported class action against the AK Steel Corporation Retirement Accumulation Pension Plan, or AK RAPP, and the AK Steel Corporation Benefit Plans Administrative Committee in the United States District Court for the Southern District of Ohio, Case No. 1:09cv794. The complaint alleges that the method used under the AK RAPP to determine lump sum distributions does not comply with ERISA and the Internal Revenue Code and resulted in underpayment of benefits to him and the other class members.Plaintiff and the other purportedly similarly situated individuals on whose behalf plaintiff filed suit were excluded by the Court in 2005 from the West litigation (discussed in the paragraph immediately above) based on previous releases of claims they had executed in favor of the Company.On January 11, 2010, the defendants filed a motion to dismiss the Complaint based upon a statute of limitations ground.That motion was denied on March 8, 2010, and defendants filed their answer to the complaint on March 22, 2010.On August 11, 2010, plaintiff filed his motion for class certification.Defendant filed its response in opposition to the motion for class certification on September 17, 2010.That motion remains pending.No trial date has yet been set. The defendants intend to contest this matter vigorously. As previously reported, on October 20, 2005, Judith A. Patrick and another plaintiff filed a purported class action against AK Steel and the AK Steel Corporation Benefit Plans Administrative Committee in the United States District Court for the Southern District of Ohio, Case No. 1:05-cv-681 (the “Patrick Litigation”).The complaint alleges that the defendants incorrectly calculated the amount of surviving spouse benefits due to be paid to the plaintiffs under the applicable pension plan.On December 19, 2005, the defendants filed their answer to the complaint. The parties subsequently filed cross-motions for summary judgment on the issue of whether the applicable plan language had been properly interpreted.On September 28, 2007, the United States Magistrate Judge assigned to the case issued a Report and Recommendation in which he recommended that the plaintiffs’ motion for partial summary judgment be granted and that the defendants’ motion be denied.The defendants filed timely objections to the Magistrate’s Report and Recommendation.On March 31, 2008, the court issued an order adopting the Magistrate’s recommendation and granting partial summary judgment to the plaintiffs on the issue of plan interpretation.The plaintiffs’ motion for class certification was granted by the Court on October 27, 2008.The case is proceeding with respect to discovery on the issue of damages.No trial date has been set.On May 27, 2009, a case asserting a similar claim was filed against AK Steel by Margaret Lipker in the United States District Court for the Eastern District of Kentucky, Case No. 09-00050 (the “Lipker Litigation”).The Complaint in the Lipker Litigation alleged that AK Steel incorrectly calculated the amount of Ms. Lipker’s surviving spouse benefits due to be paid under the applicable pension plan (which was a different plan from that at issue in the Patrick Litigation).The parties filed cross-motions for summary judgment.On February 23, 2010, the Court in the Lipker Litigation granted plaintiffs motion for summary judgment and found that Ms. Lipker is entitled to a surviving spouse benefit of approximately four hundred sixty three dollars per month.AK Steel appealed that February 23, 2010, decision to the United States Court of Appeals for the Sixth Circuit on March 11, 2010, Case No. 10-5298.The issues in the appeal have been fully briefed by the parties.In addition, counsel representing the plaintiffs in the Patrick Litigation filed an amicus curiae brief on July 20, 2010, on the ground that the decision in the Lipker Litigation could impact the merits of the issues in the Patrick Litigation.The amicus curiae brief requested the Court of Appeals to affirm the district court’s decision in the Lipker Litigation on the issue of plan interpretation and liability.The defendants intend to contest both of these matters vigorously. As previously reported, in September and October, 2008, several companies filed purported class actions in the United States District Court for the Northern District of Illinois, against nine steel manufacturers, including AK Holding.The case numbers for these actions are 08CV5214, 08CV5371, 08CV5468, 08CV5633, 08CV5700, 08CV5942 and 08CV6197.An additional action, case number 10CV04236, was filed on July 8, 2010.The plaintiffs are companies which claim to have purchased steel products, directly or indirectly, from one or more of the defendants and they purport to file the actions on behalf of all persons and entities who purchased steel products for delivery or pickup in the United States from any of the named defendants at any time from at least as early as January 2005 to the present. The complaints allege that the defendant steel producers have conspired to restrict output and to fix, raise, stabilize and maintain artificially high prices with respect to steel products in the United States.On January 2, 2009, the defendants filed motions to dismiss all of the claims set forth in the Complaints.On June 12, 2009, the court issued an Order denying the defendants’ motions to dismiss.Discovery has commenced.No trial date has been set.AK Holding intends to contest this matter vigorously. - 18 - Table of Contents As previously reported, on January 28, 2009, the City of Monroe, Ohio (“Monroe”) filed an action in the United States District Court for the Southern District of Ohio against Middletown Coke Company, Inc. and SunCoke Energy, Inc., Case No. 1-09-CV-63.The complaint purported to be filed pursuant to Section 304(a)(3) of the Clean Air Act (“CAA”), 42 U.S.C. § 7604(a)(3), and sought injunctive relief, civil penalties, attorney fees, and other relief to prevent the construction of a new cokemaking facility on property adjacent to the Company’s Middletown Works.The coke produced by the facility would be used by the Middletown Works.See discussion of SunCoke contract in Note 12.The Complaint alleged that the new facility will be a stationary source of air pollution without a permit issued under the New Source Review program of the CAA, including its Prevention of Significant Deterioration and Nonattainment New Source Review requirements.On February 27, 2009, the defendants filed a motion to dismiss, or in the alternative to stay, the action pending final resolution of appeals (the “First ERAC Appeal”) to the Ohio Environmental Review Appeals Commission (“ERAC”) by Monroe and others of a Permit to Install the cokemaking facility issued by the Ohio Environmental Protection Agency (“OEPA”), Case Nos. 096256, 096265 and 096268-096285, consolidated.In March 2009, AK Steel became a party to both the pending federal action and the First ERAC Appeal for the purpose of supporting the issuance of the permit to install and opposing the efforts by Monroe and others to prevent construction of the facility.On August 20, 2009, the Court in the federal action granted defendants’ motion to dismiss.On September 16, 2009, Monroe filed a Notice of Appeal to the United States Court of Appeals for the Sixth Circuit from the order dismissing the federal action.On April 20, 2010, the Sixth Circuit dismissed the appeal as moot, vacated the District Court’s order, and remanded the case to the District Court for further proceedings, including dismissal of the litigation as moot.On February 9, 2010, the OEPA issued a final air permit-to-install for the new facility under the New Source Review program of the CAA, including its Prevention of Significant Deterioration and Nonattainment New Source Review requirements (the “NSR Permit”).In February and March 2010, Monroe and other interested parties filed Notices of Appeal to the ERAC of the permit-to-install issued under the New Source Review program (the “Second ERAC Appeal”), Case Nos. 096432-096438.The Company intervened in the Second ERAC Appeal.On July 8, 2010, Monroe filed a motion for partial summary judgment in the Second ERAC Appeal.The Company filed a response opposing the motion for partial summary judgment on August 26, 2010.ERAC has scheduled oral arguments on this motion for November 16, 2010.On August 12, 2010, Monroe filed a motion for a stay of the NSR Permit.Defendants’ response to that motion was filed on October 22, 2010.No hearing on this motion has been scheduled to date.Unless resolved earlier by summary judgment, the final hearing in the Second ERAC Appeal will commence on January 17, 2012.On June 30, 2010, the First ERAC Appeal was dismissed as moot.On July 9, 2010, Monroe filed a motion for expedited clarification in the First ERAC Appeal asking the ERAC to specify that the initial permit to install issued by OEPA would not be reinstated if the NSR Permit is vacated.On July 28, 2010, ERAC denied Monroe’s motion for expedited clarification.On July 29 and 30, 2010, Monroe and other interested parties filed Notices of Appeal in the State of Ohio Tenth District Court of Appeals, Case Nos. 10-AP-000721-24 (“Tenth District Appeal”) from the ERAC decision denying Monroe’s motion for expedited clarification.Briefing in the Tenth District Appeal has not yet been completed.AK Steel intends to continue to contest this matter vigorously. As previously reported, on June 1, 2009, the Chinese Ministry of Commerce (“MOFCOM”) initiated antidumping and countervailing duty investigations of imports of grain oriented electrical steel (“GOES”) from Russia and the United States.China initiated the investigations based on a petition filed by two Chinese steelmakers.These two steelmakers allege that AK Steel and Allegheny Technologies Inc. of the United States and Novolipetsk Steel of Russia exported GOES to China at less than fair value, and that the production of GOES in the United States has been subsidized by the government.On December 9, 2009, MOFCOM issued its preliminary determination that GOES producers in the United States and Russia had been dumping in the China market and that GOES producers in the United States had received subsidies from the United States government.The Chinese authorities imposed provisional additional duties on future imports of GOES from Russia and/or the United States to China.The duties do not apply to past imports.On or about April 10, 2010, MOFCOM issued a final determination of dumping and subsidizing against GOES producers in the United States and Russia.On September 16, 2010, the United States Trade Representative (the “USTR”) filed a complaint with the World Trade Organization (the “WTO”) against China for violating the WTO’s rules in imposing antidumping and countervailing duties against imports of GOES from the United States.AK Steel intends to fully support the USTR in this matter. As previously reported, on August 26, 2009, Consolidation Coal Company (“Consolidation”) filed an action against AK Steel and Neville Coke LLC (“Neville”) in the Court of Common Pleas of Allegheny County, Pennsylvania, Case No. GD-09-14830.The complaint alleges that Consolidation and Neville entered into a contract whereby Consolidation would supply approximately 80,000 tons of metallurgical coal for use by Neville in its coke making operations.Consolidation asserts that Neville breached the alleged contract when it refused to purchase coal from Consolidation.The complaint also alleges that AK Steel tortiously interfered with the purported contractual and - 19 - Table of Contents business relationship between Consolidation and Neville.Consolidation seeks monetary damages from AK Steel in an amount in excess of $30.0 and monetary damages from Neville in an amount in excess of $20.0.AK Steel tentatively has agreed to indemnify and defend Neville in this action pursuant to the terms of a contractual agreement between AK Steel and Neville.AK Steel is still investigating the facts underlying this matter, however, and has reserved its right to change its position should facts establish that it does not have an obligation to indemnify or defend Neville.On October 20, 2009, AK Steel filed preliminary objections to plaintiff’s complaint on behalf of itself and Neville, seeking to dismiss the action.In response to the preliminary objections, plaintiff filed an amended complaint on November 12, 2009, adding an additional count under the theory of promissory estoppel.On December 2, 2009, AK Steel and Neville filed preliminary objections to plaintiff’s amended complaint, again seeking to dismiss the action.The court overruled the preliminary objections, and on March 18, 2010, AK Steel and Neville filed their answers to the complaint.Discovery has commenced, but no trial date has yet been set.AK Steel intends to contest this matter vigorously. As previously reported, on December 31, 2009, Heritage Coal Company LLC, Patriot Coal Corporation, and Pine Ridge Coal Company (collectively, “Heritage Coal”) filed a third-party complaint against AK Steel in the Circuit Court of Boone County, West Virginia, naming AK Steel as a third-party defendant in 108 separate personal injury actions.Those actions have been consolidated for discovery and pretrial proceedings under Civil Action No. 09-C-212.The various plaintiffs in the underlying actions seek damages allegedly caused by ground water contamination arising out of certain coal mining operations in West Virginia.In its third-party complaint, Heritage Coal seeks a determination of its potential rights of contribution against AK Steel pursuant to a January 20, 1984 Asset Purchase Agreement between Heritage Coal’s predecessor-in-interest, Peabody Coal Company, as buyer, and AK Steel’s predecessor-in-interest, Armco Inc., as seller, for the sale of certain coal real estate and leasehold interests located in West Virginia, which Heritage alleges included property now the subject of the underlying civil actions.On March 28, 2010, AK Steel entered into a tentative settlement agreement with the plaintiffs and Heritage Coal, the specific terms of which are confidential, but which will not be material to the Company’s future financial results.The parties are in the process of documenting and obtaining formal approval of the settlement by all parties.Upon execution of the settlement documents by all parties, an application will need to be filed with the court to approve the terms of the settlement agreement.Subject to approval by the court, the settlement will resolve all of the claims raised by Heritage Coal in the third-party complaint. Butler Works Retiree Healthcare Benefits Litigation As previously reported, on June 18, 2009, three former hourly members of the Butler Armco Independent Union filed a purported class action against AK Steel in the United States District Court for the Southern District of Ohio, Case No. 1-09CV00423 (the “2009 Retiree Action”), alleging that AK Steel did not have a right to make changes to their healthcare benefits.On June 29, 2009, the plaintiffs filed an amended complaint.The named plaintiffs in the 2009 Retiree Action seek, among other things, injunctive relief for themselves and the other members of a proposed class, including an order retroactively rescinding certain changes to retiree healthcare benefits negotiated by AK Steel with its union.The proposed class the plaintiffs sought to represent would consist of all union-represented retirees of AK Steel other than those retirees who were included in the class covered by the Middletown Works Retiree Healthcare Benefits Litigation described below.On August 21, 2009, AK Steel filed an answer to the amended complaint and filed a motion for summary judgment which, if granted in full, would end the litigation.On September 14, 2009, plaintiffs filed a motion for partial summary judgment and responded to defendant’s motion.On October 14, 2009, plaintiffs filed a motion for preliminary injunction, seeking to prevent certain scheduled January 2010 changes to retiree healthcare from taking effect.On November 25, 2009, AK Steel filed its opposition to the motion for a preliminary injunction, opposition to plaintiffs’ motion for partial summary judgment, and reply in support of its motion for summary judgment.A hearing on the pending motions was held on December 8, 2009.During the course of the hearing, plaintiffs’ counsel notified the court that the pending motion for a preliminary injunction was limited to retirees from the Company’s Butler Works in Butler, Pennsylvania.On January 29, 2010, the trial court issued an opinion and order granting plaintiffs’ motion for a preliminary injunction and barring the Company from effecting any further benefit reductions or new healthcare charges for Butler Works hourly retirees until final judgment in the case. On February 2, 2010, AK Steel filed a notice of appeal to the United States Court of Appeals for the Sixth Circuit seeking a reversal of the decision to grant the preliminary injunction.If AK Steel were unable to obtain a reversal of the decision to impose the preliminary injunction, either in connection with the final judgment by the trial court or through appeal, then the negotiated changes to retiree healthcare for the Company’s Butler Works retirees would be rescinded and the Company’s other postretirement benefit (“OPEB”) obligations would increase by approximately $145.0 as of December 31, 2010, based upon current valuation assumptions.This amount reflects the value of the - 20 - Table of Contents estimated additional healthcare and welfare benefits the Company would pay out with respect to the Butler hourly retirees. In the third quarter of 2010, the Company reached a tentative settlement agreement (the “Hourly Class Settlement”) with the Butler Works hourly retirees who initiated the litigation.The appeal pending in the Sixth Circuit Court of Appeals has been stayed pending finalization of the Hourly Class Settlement.The participants in the Hourly Class Settlement consist generally of all retirees and their surviving spouses who worked for AK Steel at Butler Works and retired from AK Steel on or before December 31, 2006 (the “Hourly Class Members”).Pursuant to the Hourly Class Settlement, AK Steel will continue to provide company-paid health and life insurance to Hourly Class Members through December 31, 2014, and will make combined lump sum payments totaling $86.0 to a Voluntary Employees Beneficiary Association trust (the “VEBA Trust”) and to plaintiffs’ counsel.More specifically, AK Steel will make three cash contributions to the VEBA Trust as follows:$21.4 on August 1, 2011; $30.0 on July 31, 2012; and $26.0 on July 31, 2013.The balance of the $86.0 in lump sum payments will be paid to plaintiffs’ attorneys to cover plaintiffs’ obligations with respect to attorneys’ fees.Effective January 1, 2015, AK Steel will transfer to the VEBA Trust all OPEB obligations owed to the Hourly Class Members under the Company’s applicable health and welfare plans and will have no further liability for any claims incurred by the Hourly Class Members after December, 31, 2014, relating to their OPEB obligations.The VEBA Trust will be utilized to fund all such future OPEB obligations to the Hourly Class Members.Trustees of the VEBA will determine the scope of the benefits to be provided to the Hourly Class Members. After reaching the Hourly Class Settlement, the Company was notified that a separate group of retirees from the Butler Works who were previously salaried employees and who had been members of the Butler Armco Independent Salaried Union also were asserting similar claims and desired to settle those claims on a basis similar to the settlement with the hourly employees. The participants in this group consist generally of all retirees and their surviving spouses who worked for AK Steel at Butler Works and retired from AK Steel between January 1, 1985, and on or before September 30, 2006 (the “Salaried Class Members”).If the Salaried Class Members were to prevail on their claims, the Company’s other postretirement benefit obligation would increase by approximately $8.5 as of December 31, 2010, based upon current valuation assumptions.This amount reflects the value of the estimated additional healthcare and welfare benefits the Company would pay out with respect to the Salaried Class Members.After negotiation with counsel representing the Salaried Class Members, the Company also reached a tentative settlement agreement with the Salaried Class Members (the “Salaried Class Settlement”).The stay referenced above of the appeal pending in the Sixth Circuit Court of Appeals pending finalization of the Hourly Class Settlement also applies to the Salaried Class Settlement. Pursuant to the Salaried Class Settlement, AK Steel will continue to provide company-paid health and life insurance to Salaried Class Members through December 31, 2014, and will make combined lump sum payments totaling $5.0 to a VEBA Trust and to plaintiffs’ counsel.AK Steel will make three cash contributions to the VEBA Trust as follows: approximately $1.1 on August 1, 2011; approximately $1.7 on July 31, 2012; and approximately $1.7 on July 31, 2013.The balance of the $5.0 in lump sum payments will be paid to plaintiffs’ attorneys to cover plaintiffs’ obligations with respect to attorneys’ fees.Effective January 1, 2015, AK Steel will transfer to the VEBA Trust all OPEB obligations owed to the Salaried Class Members under the Company’s applicable health and welfare plans and will have no further liability for any claims incurred by the Salaried Class Members after December 31, 2014, relating to their OPEB obligations.The VEBA Trust will be utilized to fund all such future OPEB obligations to the Salaried Class Members.Trustees of the VEBA will determine the scope of the benefits to be provided to the Salaried Class Members. The tentative settlements with both the Hourly Class Members and the Salaried Class Members are subject to approval by the Court.In connection with those settlements, on September 17, 2010, the plaintiffs filed an Unopposed Motion to File a Second Amended Complaint and an Unopposed Amended Motion for an Order Conditionally Certifying Classes, and the parties jointly filed a Joint Motion for Preliminary Approval of Class Action Settlement Agreements and Proposed Class Notice.On September 24, 2010, the Court held a hearing on these motions and issued orders granting the joint motion for preliminary approval of class action settlement, conditionally certifying the two classes, and allowing the filing of a second amended complaint.Notice of the settlements was sent to all Hourly Class Members and Salaried Class Members (hereinafter collectively referred to as the “Class Members”) on October 1, 2010.The Class Members will be given the opportunity to object to their respective settlement in writing and at a hearing conducted by the Court to determine whether to approve the settlements.The deadline for filing objections to the settlements is November 15, 2010.A fairness hearing with respect to the settlements has been scheduled for January 10, 2011.The Court will decide after that hearing whether or not to grant final approval of each settlement. - 21 - Table of Contents If the Court does grant final approval of a particular settlement, a judgment (the “Judgment”) approving that settlement will be entered.A Judgment approving a settlement may be appealed to the United States Court of Appeals for the Sixth Circuit.If such an appeal is still pending at the time a payment is due from AK Steel to the VEBA Trust under the terms of a settlement, the payment will not occur until the Judgment approving the settlement is final and not subject to further appeals or judicial review. As of September 30, 2010, the Company’s total OPEB liability for all of its retirees was approximately $785.0.Assuming a Judgment approving both settlements is entered, if and when that occurs the Company’s total OPEB liability (prior to any funding of the VEBA Trust) is projected to increase by approximately $36.0, and there would be a one-time charge of approximately $14.0,based upon current valuation assumptions.The remaining portion of the plan amendment would be amortized over approximately five years. Once a settlement is final and no longer subject to appeal, the Company’s only remaining liability with respect to the OPEB obligations to the Class Members will be to provide existing company-paid health and life insurance to Class Members through December 31, 2014, and to contribute the payments due to the VEBA Trust under the settlements. The Company will have no other liability or responsibility with respect to OPEB obligations to the Class Members.After payment of each of the annual contributions due to the VEBA Trust under the terms of the settlements, the Company’s total OPEB liability will be further reduced by the amount of each payment. If the Judgment is not affirmed on appeal, the Company resumes responsibility, in whole or in part (depending upon the terms of the judicial decision reversing, vacating or modifying the Judgment) for the OPEB obligations to some or all of the Class Members.Under such circumstances, the Company’s total OPEB liability would increase accordingly, but the Company cannot reliably project at this time the amount of that increase because it is dependent upon the specific terms of the judicial decision.At that point, as to any such OPEB obligations for which the Company has resumed responsibility as a result of the judicial decision, AK Steel would restart the retiree litigation and seek to judicially enforce what it continues to believe is its contractual right to reduce OPEB benefits provided to any Class Members as to whom the settlement no longer applies. For accounting purposes, a settlement of the Company’s OPEB obligations related to the Class Members will be deemed to have occurred when AK Steel makes the last payment called for under the Settlement. Middletown Works Retiree Healthcare Benefits Litigation As previously reported, on June 1, 2006, AK Steel notified approximately 4,600 of its current retirees (or their surviving spouses) who formerly were hourly and salaried members of the Armco Employees Independent Federation (“AEIF”) that AK Steel was terminating their existing healthcare insurance benefits plan and implementing a new plan more consistent with current steel industry practices which would require the retirees to contribute to the cost of their healthcare benefits, effective October 1, 2006.On July 18, 2006, a group of nine former hourly and salaried members of the AEIF filed a class action (the “Retiree Action”) in the United States District Court for the Southern District of Ohio (the “Court”), Case No. 1-06CV0468, alleging that AK Steel did not have a right to make changes to their healthcare benefits. The named plaintiffs in the Retiree Action sought, among other things, injunctive relief (including an order retroactively rescinding the changes) for themselves and the other members of the class.On August 4, 2006, the plaintiffs in the Retiree Action filed a motion for a preliminary injunction seeking to prevent AK Steel from implementing the previously announced changes to healthcare benefits with respect to the AEIF-represented hourly employees.AK Steel opposed that motion, but on September 22, 2006, the trial court issued an order granting the motion.On October 8, 2007, the Company announced that it had reached a tentative settlement (the “Settlement”) of the claims of the retirees in the Retiree Action.The settlement was opposed by certain objecting class members, but their objections were rejected by the trial court and on appeal.After the appeal of the objecting participants was dismissed, the Settlement became final on July 6, 2009. Under terms of the Settlement, AK Steel has transferred to a Voluntary Employees Beneficiary Association trust (the “VEBA Trust”) all OPEB obligations owed to the Class Members under the Company’s applicable health and welfare plans and will have no further liability for any claims incurred by the Class Members after the effective date of the Settlement relating to their OPEB obligations.The VEBA Trust will be utilized to fund the future OPEB obligations to the Class Members.Under the terms of the Settlement, AK Steel was obligated to initially fund the VEBA Trust with a contribution of $468.0 in cash within two business days of the effective date of the Settlement.AK Steel made this contribution on March 4, 2008.AK Steel further committed under the Settlement to make three subsequent annual cash contributions of $65.0 each, for a total contribution of $663.0.AK Steel has timely made the first two of - 22 - Table of Contents these three annual cash contributions of $65.0, leaving AK Steel obligated to make one more cash contribution in March of 2011. Prior to the Settlement, the Company’s total OPEB liability for all of its retirees was approximately $2.0 billion.Of that amount, approximately $1.0 billion was attributable to the Class Members.Immediately following the Judgment approving the Settlement, the Company’s total OPEB liability was reduced by approximately $339.1.This reduction in the Company’s OPEB liability is being treated as a negative plan amendment and amortized as a reduction to net periodic benefit cost over approximately eleven years.This negative plan amendment will result in an annual net periodic benefit cost reduction of approximately $30.0 in addition to the lower interest costs associated with the lower OPEB liability.Upon payment on March 4, 2008, of the initial $468.0 contribution by AK Steel to the VEBA Trust in accordance with the terms of the Settlement, the Company’s total OPEB liability was reduced further to approximately $1.1 billion.The Company’s total OPEB liability was further reduced by the two $65.0 payments referred to above.The Company’s total OPEB liability will be reduced further after the remaining $65.0 payment due in March 2011 is made.In total, it is expected that the $663.0 Settlement with the Class Members ultimately will reduce the Company’s total OPEB liability by approximately $1.0 billion. For accounting purposes, a settlement of the Company’s OPEB obligations related to the Class Members will be deemed to have occurred when AK Steel makes the last $65.0 payment called for under the Settlement. NOTE 10 - Fair Value Measurements The Company adopted provisions within ASC Topic 820, “Fair Value Measurements”, effective January 1, 2008.Under this standard, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.The hierarchy of those valuation approaches is broken down into three levels based on the reliability of inputs as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date.An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis.The valuation under this approach does not entail a significant degree of judgment. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include model-generated values that rely on inputs either directly observed or readily derived from available market data sources, such as Bloomberg or other news and data vendors.Level 2 prices include: quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates and yield curves observable at commonly quoted intervals or current market) and contractual prices for the underlying financial instrument, as well as other relevant economic factors.Market values of the Company’s natural gas, electric, and nickel derivative values and foreign currency forward contracts values are generated using forward prices that are derived from observable futures prices relating to the respective commodity or currency from sources such as the New York Mercantile Exchange (NYMEX) or the London Metal Exchange (LME).In cases where the derivative is an option contract (including caps, floors and collars), the Company relies on the counterparty in connection with the determination of expected volatility and the associated time or volatility values.The discount rate used in these fair value calculations reflects the credit quality of the party obligated to pay under the derivative contract.While differing discount rates applied to different contracts as a function of differing maturities and different counterparties, for the period ended September 30, 2010, a spread over benchmark interest rates of less than three percent was used for contracts valued as liabilities, while the spread over benchmark rates of less than one-half percent was used for derivatives valued as assets. Level 3 inputs are unobservable inputs for the asset or liability.Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date.This level of categorization is not applicable to any of the Company’s valuations. The following fair value table presents information about the Company’s assets and liabilities measured at fair value on a recurring basis as of the dates indicated. - 23 - Table of Contents September 30, 2010 December 31, 2009 Level 1 Level 2 Total Level 1 Level 2 Total Assets: Available for sale investments– Marketable equity securities (a) $ $
